DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 02/10/2022 has been entered. Claims 1-2 and 12-14 have been amended and Claim 15 has been newly added. Thus Claims 1-15 are currently pending and are under examination.

Withdrawn Rejections
	Claims 12-14 have been amended and thus the objection to the claims has been withdrawn.
	Claim 1 has been amended to comply with the written description requirement and thus the 112(a) rejection of the claims has been withdrawn.
	Claims 2 and 9 have been amended to obviate the indefinite languages and thus the 112(b) rejection has been withdrawn.
	Claim 1 has been amended by narrowing the carbon-containing source and the hydrogen-containing source. Neither CN’089 nor Wang teaches every limitation of the now amended claim 1 and thus the 102(a)(1) rejections as being anticipated by CN’089 and Wang have been withdrawn.

Claim Objections
Claim 1 is newly objected to because of the following informalities:  the word “is” is missing between “hydrogen-containing source” and “water” in line 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9 and 11-14 stand rejected in a modified form (see underlined section for modification) and Claim 15 is newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozin (Ozin, G. et al. Patent application publication number US2013/0168228A1).
	Regarding Claims 1, 6-9 and 12-13, Ozin teaches production of fuels by the photoreaction of carbon dioxide with water ([0067]) in the presence photoactive materials comprising layers of Cu and Ti (Figs. 3A-3B) or layers of Fe and Ti (Figs. 4A-4B). Ozin teaches that the photoreaction is driven by irradiation under natural light, concentrated solar power (CSP) sunlight, or artificial light ([0041]) and thus a skilled artisan would understand that the reaction is a heated reaction. Ozin teaches that the fuel produced contains alkanes, olefins, oxygen-rich hydrocarbon compounds ([0049]). Furthermore Ozin exemplifies a method for converting CO2 and H2/H2O mix ([410] and Fig. 13) in the presence of Fe-Ti containing nanocatalyst and at a temperature of 80º C to produce a product comprising methane, ethane and propane ([0419]), isopropane, linear and branched hydrocarbon isomers and possible mixtures thereof), olefins (such as ethylene, propylene, butylene and other linear and branched olefin-isomers and possible mixtures thereof) ([0434]). 
	Regarding Claim 3, Ozin teaches that the layers are in contact with each other (Figs. 3A-3B and Figs. 4A-3B).
	Regarding Claim 4, Ozin teaches in [0093] that the nanocatalysts have particle size in the range of about 1 nm to about 1000 nm.
	Regarding Claim 5, Ozin teaches in [0094] that the nanoparticle may have spherical, cubic, polyhedral, rod, wire, sheet or any other well-defined geometry.
	Regarding Claim 11, Ozin teaches that the reaction is progressed under light radiation intensity of about 100 W/m2 ([0413]).
Regarding Claim 14, the species for nitrogen-containing source are not given patentable weight because claim1 recites that the presence of nitrogen-containing source in the reaction is optional.
Regarding Claim 15, because Ozin teaches irradiating CO2 and water using natural light, concentrated solar power (CSP) sunlight, or artificial light ([0041]), heat is 2 and water from natural light, concentrated solar power (CSP) sunlight, or artificial light and thus heat is necessarily carried by both CO2 and water.
Response to Arguments
Applicant argues that Ozin either in [0414] or elsewhere does not disclose any of the nanostructures as set forth in the claims because the reference teaches only the oxide form and that the oxide forms are not recited in the claims.
The Examiner disagrees because the oxide form reads on the claimed nanostructures. Claim 1 recites the limitation “the nanostructure each independently comprises a metal selected from …”. In view of MPEP § 2111.03, the transitional term "comprising" in the limitation, is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. In this instance, the claimed nanostructures are not limited to only the elemental form of the metals, but can include any other unrecited elements as long as they comprise the recited metals. Hence, the oxide forms of Ozin’s nanostructures, which include oxygen elements in addition to the claimed metals (Fe, Ti and Cu), read on the instantly claimed nanostructure.

Claim(s) 1-9 and 12-15 are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang II (Wang, C. et al. Patent application publication number WO2017/120740A1; cited in IDS 07/08/2021).
	Regarding Claims 1-2, 7-9 and 12-13, Wang II teaches  a method for producing alkanes, alkenes, alkynes and aromatic hydrocarbons by irradiating CO2 and water under sunlight or solar simulator (externally inputting heat) in the presence of cobalt-
	Regarding Claim 3, the claim appears to further limit the limitation “first component, second component” of claim 1 but the limitation has been recited in claim 1 as an alternative, thus is not given patentable weight because Wang II teaches the other alternative of the catalyst that comprises “a metal selected from the group consisting of Au, Al, Ag, Cu, Co, Fe, Ti, stainless steel and any combination thereof”. 
	Regarding Claim 4, Wang II teaches that the size of the cobalt nanoparticles ranges between 1 nm and 1000 nm (page 10, lines 20-21).
	Regarding Claim 5, Wang II teaches that the nanoparticles may have the following shapes: spherical, cylindrical, polyhedral, 3D cones, cuboidal, sheet, hemispherical, irregular 3D shapes, porous structure or any combinations thereof (page 2, lines 21-23).
	Regarding Claim 6, Wang II teaches that the catalyst as dispersed, congregated, or attached / grew on the surface of other materials (i.e. layers) (page 8, lines 28-29).
Regarding Claim 14, the species for nitrogen-containing source are not given patentable weight because claim 1 recites that the presence of nitrogen-containing source in the reaction is optional.
Regarding Claim 15, because Wang II teaches irradiating CO2 and water under sunlight, heat is necessarily transferred to both CO2 and water from the sunlight and thus heat is necessarily carried by both CO2 and water.

Claim(s) 1, 3-7 and 9-15 are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varghese (Varghese, O. K. et al. “High-Rate Solar Photocatalytic Conversion of CO2 and Water Vapor to Hydrocarbon Fuels” Nano Lett., 2009, Vol. 9, No. 2, 731-737).
	Regarding Claims 1, 6, 9-10 and 12-13, Varghese teaches a method for producing hydrocarbon fuels by irradiating CO2 and water under sunlight (and thus externally inputting heat) or by heating in the dark at a temperature of 45 C in the presence of layered titanium nanotubes doped with copper and/or platinum (Fig. 1; page 736, 1st col. 3rd para.). 
	Regarding Claim 3, Cu and Ti nanostructures in Varghese are in contact with each other (Fig. 1).
	Regarding Claim 4, Varghese teaches that the size of the nanotube is approximately 10 nm (page 736, 2nd col. 2nd para.) 
	Regarding Claim 5, Varghese teaches that the nanoparticles are cylindrical (Fig. 8).
	Regarding Claim 7, Varghese teaches that the products include alkanes, olefins and branched paraffins.
	Regarding Claim 11, Varghese teaches that irradiation is conducted under 88 mW/cm2 (equivalent to 880 W/m2) (page 736, 1st col. 4th para.).
Regarding Claim 14, the species for nitrogen-containing source are not given patentable weight because claim 1 recites that the presence of nitrogen-containing source in the reaction is optional.
2 and water under sunlight or by heating CO2 and water in the dark, heat is necessarily transferred to both CO2 and water and in turn heat would necessarily be carried by both CO2 and water.


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art references teach the claimed process:
International publication number WO2017/040355A1 (cited in IDS 07/08/2021); and
Wang, C. et al. “Using metal nanostructures to form hydrocarbons from carbon dioxide, water and sunlight” AIP ADVANCES 2011, 1, 042124.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-22 of copending Application No. 17/416,738 (reference application). Although the claims at issue are they are drawn to a method for producing organic molecules having at least two carbon atoms chained together by the reaction of a hydrogen-containing source, a carbon- containing source and an optional nitrogen-containing source in the presence of a nanostructure catalyst composition. 
Copending Claim 14 fails to recite that the instantly claimed carbon-source, hydrogen-source and nanostructure and that the reaction is initiated by heat. However these are cured by dependent copending claims.
Copending Claim 22 recites that the carbon-source is CO2 or CO and the hydrogen-source is water. 
Copending claims 17-18 recites that the nanostructure can be Fe, Ni or Cu.
Copending Claim 20 recites that the reaction is either initiated by light or initiated by heat. 
Hence, using the process of dependent copending claims in the process of claim 4, a skilled artisan would have a reasonable expectation of success in arriving at the instantly claimed process.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	Claims 1-15 are rejected and no claims are allowed.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622